Citation Nr: 0804104	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed heart 
disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected diverticulitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1978 
to October 1988; he also served in the National Guard and 
Reserve from 1993 to 1997.  

The issue of service connection for a heart disorder was 
remanded by the Board of Veterans Appeals (Board) to the RO 
in October 2005 for additional development.  

The issue of service connection for a heart is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



FINDING OF FACT

The service-connected diverticulitis is not shown to be 
productive of more than severe disablement manifested by 
diarrhea and constipation with constant abdominal distress; 
neither a gastric obstruction nor a finding of weight loss or 
malnutrition is demonstrated  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected diverticulitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Codes 
7327-7319 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In November 2002, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  In April 2005, the RO 
sent the veteran a letter in which he was informed of the 
requirements needed to establish entitlement to an increased 
evaluation.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional relevant private evidence was 
subsequently added to the claims file after both letters.  

The letters advised the veteran to submit additional evidence 
to the RO to support his claims, and the Board finds that 
this instruction is consistent with the requirement of 38 
C.F.R. § 3.159(b)(1) that VA request that a claimant provide 
any evidence in his possession that pertains to a claim.  

The Board notes that the veteran was not informed in a VA 
letter about disability ratings and effective dates if either 
of his claims was granted.  However, as his claim for 
increase is being denied, no new disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in June 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
treatment record notation in favor of the claim.  


Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as in this case, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

In this case, the RO has evaluated the service-connected 
diverticulitis as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Codes 7327-7319 (2007).  

Diverticulitis is to be rated as irritable colon syndrome 
(Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 
7301), or colitis, ulcerative (Diagnostic Code 7323), 
depending on the predominant disability picture.  38 C.F.R. § 
4.114, Diagnostic Code 7327.  

Under Diagnostic Code 7319, for irritable colon syndrome, a 
noncompensable rating is assigned for mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  

A 10 percent rating is warranted for moderate disability with 
frequent episodes of bowel disturbance with abdominal 
distress.  

A 30 percent rating is the maximum rating and is warranted 
for severe disability with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Under Diagnostic Code 7301, for peritoneal adhesions, 
moderate peritoneal adhesions, with pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension, 
warrant a 10 percent rating.  

Where moderately severe, with partial obstruction manifested 
by delayed motility of barium meal and less frequent and less 
prolonged episodes of pain, a 30 percent evaluation is 
assigned.  

Where the adhesions are severe, with definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage, a 50 percent evaluation is 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7301.  

Under Diagnostic Code 7323, for ulcerative colitis, a 30 
percent evaluation is warranted for moderately severe 
ulcerative colitis, with frequent exacerbations.  

A higher evaluation of 60 percent requires the condition to 
be severe, with numerous attacks a year and malnutrition, and 
health only fair during remissions.  

A 100 percent evaluation is warranted for pronounced 
ulcerative colitis, resulting in marked malnutrition, anemia, 
and general debility, or with serious complication such as 
liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.  


Analysis

It is contended by and on behalf of the veteran that his 
service-connected diverticulitis is more severe than 
currently evaluated.  

The veteran's service-connected diverticulitis is rated under 
Diagnostic Code 7319 for irritable colon syndrome based on 
the predominant disability picture.  He is currently assigned 
the highest schedular rating of 30 percent for severe 
disability with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

To warrant an evaluation in excess of 30 percent under the 
rating schedule, the veteran's service-connected 
diverticulitis could be rated by analogy under other 
Diagnostic Codes, including either Diagnostic Code 7301, 
which involves symptoms of peritoneal adhesions or Diagnostic 
Code 7323, which involves ulcerative colitis.  

Consequently, there would need to be medical evidence 
reflecting a disability picture that was consistent with that 
of definite partial obstruction shown by x-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage or medical 
evidence indicative of ulcerative colitis with numerous 
attacks a year and malnutrition and with the veteran's health 
only fair during remissions.  

However, the Board would note that the service-connected 
gastrointestinal symptomatology does not meet higher criteria 
for either peritoneal adhesions or ulcerative colitis.  There 
is no evidence of weight loss, anemia or malnutrition related 
to the service-connected disability picture.  

In fact, the veteran's symptoms involve abdominal pain, 
diarrhea, constipation, possible blood in the stool and 
difficulty eating.  These symptoms correspond most closely 
with the symptomatology indicative of irritable bowel 
syndrome.  

Consequently, the Board finds that a schedular evaluation in 
excess of 30 percent for service-connected diverticulitis is 
not assignable in this case.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2007).  

In this regard, the schedular evaluation in this case is not 
shown to be inadequate for the purpose of rating the service-
connected gastrointestinal disability.  The veteran has not 
presented any evidence to show an unusual or exception 
disability picture.  

Although the service-connected diverticulitis does somewhat 
affect the veteran's industrial adaptability, as evidenced by 
the assigned rating, the Board finds no evidence of an 
exceptional disability picture with marked interference with 
employment due solely to the service-connected 
diverticulitis.  In fact, the VA examiner reported on VA 
gastrointestinal evaluation in June 2005 that there were no 
physical findings that would indicate any serious problem.  

Although the veteran has been seen periodically at Onslow 
Memorial Hospital with abdominal complaints, with the most 
recent episode in December 2006, these visits are normally 
for one day and the veteran was formally hospitalized 
overnight.  Consequently, the Board does not find evidence of 
frequent periods of hospitalization due solely to service-
connected diverticulitis.  Accordingly, the RO's decision not 
to submit this case for extraschedular consideration was 
correct.  

With respect to the written statements in support of the 
claim by and on behalf of the veteran, as previously 
discussed, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability 
such as diverticulitis in terms of the Rating Schedule.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Finally, because the preponderance of the evidence is against 
the increased rating claim addressed hereinabove, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An evaluation in excess of 30 percent for the service-
connected diverticulitis is denied.  



REMAND

The veteran asserts in this case that his heart problems 
began during his period of service that extended for ten 
years.  

The veteran complained of chest pain on several occasions in 
service.  Of the multiple blood pressure readings in service, 
two had diastolic readings of 90 mm.  It was reported in 
August 1984 that there was a question of cardiac enlargement 
on a chest x-ray; there was no official report of the chest 
x-ray study.  High cholesterol was noted in April 1985.  

A July 1988 electrocardiogram showed a T-wave abnormality, 
which was not considered cardiac in origin.  The heart was 
noted to be normal on the active service discharge 
examination in October 1988, and his blood pressure was 
118/72; a chest x-ray study in October 1988 was also 
considered normal.  

The initial notation of possible heart disease was on 
hospitalization at Onslow Memorial in May 1995 when the 
veteran's heart was noted to appear enlarged on x-ray study.  
There were elevated blood pressure readings from Onslow 
Memorial beginning in August 1999.  

Congestive heart failure and hypertension were diagnosed in 
hospital records from Onslow Memorial in September 2002.  

According to an October 2002 note from P.A.D., M.D., the 
veteran had an enlarged heart, which suggested that he had 
had high blood pressure for many years.  

A VA physician noted on evaluation in March 2003, after a 
review of the claims file, that while there was one report in 
service of an abnormal electrocardiogram (EKG), without a 
corresponding tracing to review, and one report in service of 
an enlarged heart, there was no follow-up and no evidence of 
continuing symptomatology.  Consequently, it was not possible 
to say that the veteran had heart disease or hypertension in 
service without resorting to unfounded speculation.

According to a June 2003 VA treatment report, the veteran had 
decreased cardiac function and had had an inferior wall 
myocardial infarction in the past.  The examiner concluded 
that the veteran's cardiac problems were related to service.   

Because the prior evidence was considered inconclusive, the 
Board obtained a Veterans Health Administration (VHA) expert 
opinion.  

This physician reviewed the claims file and concluded that 
the veteran's current heart disease was unlikely to be due to 
service because the veteran's complaints of chest pain in 
service appeared to be atypical and non-ischemic; because 
most of the blood pressure readings in service were normal; 
because the isolated EKG abnormality of T-wave inversion was 
nondiagnostic for cardiomyopathy, congestive heart failure or 
coronary artery disease; because there is no x-ray report to 
support the finding of questionable cardiac enlargement in 
August 1984; and because heart disease and hypertension were 
not definitely diagnosed until 2002.  

However, the Board notes in this regard that there is medical 
evidence both for and against the veteran's claim.  However, 
none of the evidence has directly addressed the significance 
of the x-ray evidence in May 1995 showing the veteran's heart 
to be enlarged in the context of the other competent evidence 
in this record.  

The Board accordingly finds that another VA examination is 
required in this case.  The veteran also should be asked to 
provide additional treatment records.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the claim on appeal, such as treatment 
since the most recent evidence.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the AOJ should 
obtain and associate with the file all 
records that are not currently on file.  

2.  The RO should then arrange for a VA 
examination of the veteran to determine 
the exact nature and likely etiology of 
the claimed heart disorder.  The 
veteran's VA claims folder, including a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  All indicated testing should 
be done in this regard.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to whether the 
veteran has current heart disability 
manifested by heart enlargement initially 
shown in 1995 that at least as likely as 
not had its clinical onset in service.  

3.  After all indicated development has 
been completed, the RO should 
readjudicate the veteran's claim in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.   

Thereafter, if indicated the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


